Citation Nr: 0841466	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-36 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the lumbosacral 
spine prior to December 6, 2005.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative joint disease of the lumbosacral 
spine from December 6, 2005.  

3.  Entitlement to a disability rating in excess of 30 
percent for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1956 to November 
1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied entitlement to increased ratings for 
the lumbar spine disability, COPD, and a left foot 
disability, and denied service connection for hypertension 
and coronary artery disease.  The veteran perfected an appeal 
for the denial of the increased ratings for the lumbar spine 
disability and COPD.    

In July 2008, the RO assigned a 20 percent rating to the 
lumbar spine disability from December 6, 2005.  Also, in a 
July 2008 rating decision, the RO granted service connection 
for left lower extremity radiculopathy and sciatica and 
assigned a 10 percent rating from April 21, 2005.  

The veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 




FINDINGS OF FACT

1.  Prior to December 6, 2005, the service-connected 
degenerative joint disease of the lumbosacral spine was 
principally manifested by forward flexion to 65 degrees, 
extension to 10 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 20 degrees, left lateral rotation to 
30 degrees, and right lateral rotation to 20 degrees without 
objective findings of muscle spasm, severe guarding, abnormal 
gait, or abnormal spine contour.  

2.  From December 6, 2005, the service-connected degenerative 
joint disease of the lumbosacral spine is principally 
manifested by forward flexion from 45 to 70 degrees, 
extension from 20 to 30 degrees, left lateral flexion from 10 
to 20 degrees, right lateral flexion to 20 degrees, lateral 
rotation from 25 to 30 degrees, bilaterally and mild muscle 
spasm with tenderness and pain to palpation but without 
objective findings of favorable ankylosis of the lumbar 
spine.  

3.  The service-connected COPD is manifested by pulmonary 
function tests showing FEV-1/FVC from 62 to 68 percent.  


CONCLUSIONS OF LAW

1.  Prior to December 6, 2005, the criteria for a disability 
evaluation in excess of 10 percent for degenerative joint 
disease of the lumbosacral spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).  

2.  From December 6, 2005, the criteria for a disability 
evaluation in excess of 20 percent for degenerative joint 
disease of the lumbosacral spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).  

3.  The criteria for a disability evaluation in excess of 30 
percent for COPD have not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6604 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has also held that, in determining 
the present level of a disability for any increased rating 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Rating criteria for spine disabilities

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2008).

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 10 percent rating was warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  Diagnostic Code 5243 defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  

Rating Criteria for Respiratory Diseases

Under Diagnostic Code 6604, chronic obstructive pulmonary 
disease, a 10 percent rating is assigned for Forced 
Expiratory Volume in one second (FEV-1) of 71- to 80-percent 
predicted value; or ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 
percent; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 
80-percent predicted.  

A 30 percent rating is assigned for FEV-1 of 56- to 70-
percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO 
(SB) 56- to 65-percent predicted.  

A 60 percent rating is assigned for FEV-1 of 40- to 55-
percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO 
(SB) of 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

A 100 percent rating is warranted for FEV-1 less than 40 
percent of predicted value; or FEV-1/FVC less than 40 
percent; or DLCO (SB) less than 40-percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6604.  

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions.  38 C.F.R. § 4.96(d) codifies the special 
provisions for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  
The provision states that: 

(1)  PFTs are required to evaluate 
respiratory conditions except:  (i) when 
the results of a maximum exercise capacity 
test are of record and are 20 ml/kg/min or 
less.  If a maximum exercise capacity test 
is not of record, evaluation should be 
based on alternative criteria.  (ii) when 
pulmonary hypertension (documented by an 
echocardiogram or cardiac 
catheterization), cor pulmonale, or right 
ventricular hypertrophy has been 
diagnosed. (iii) when there have been one 
or more episodes of acute respiratory 
failure. (iv) when outpatient oxygen 
therapy is required. 

(2)  If the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) test is not of record, 
evaluation should be based on alternative 
criteria as long as the examiner states 
why the DLCO (SB) test would not be useful 
or valid in a particular case.  

(3)  When the PFTs are not consistent with 
clinical findings, evaluation should be 
based on the PFTs unless the examiner 
states why they are not a valid indication 
of respiratory functional impairment in a 
particular case.   

(4)  Post-bronchodilator studies are 
required when PFTs are done for disability 
evaluation purposes except when the 
results of pre-bronchodilator PFTs are 
normal or when the examiner determines 
that post-bronchodilator studies should 
not be done and states why.  

(5)  When evaluating based on PFTs, post-
bronchodilator results are to be used 
unless the post-bronchodilator results 
were poorer than the pre-bronchodilator 
results.  In those cases, the pre-
bronchodilator values should be used for 
rating purposes.  

(6)  When the results of different PFTs 
(FEV-1, FVC, etc.) are disparate (so that 
the level of evaluation would differ 
depending on which test result is used), 
the test result that the examiner states 
most accurately reflects the level of 
disability should be used for evaluation.  

(7)  If the FEV-1 and the FVC are both 
greater than 100 percent, a compensable 
evaluation based on a decreased FEV-1/FVC 
ratio should not be assigned.  

38 C.F.R. § 4.96(d). 

Standard of Review

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Entitlement to a higher disability rating for degenerative 
joint disease of the lumbosacral spine.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent 
prior to December 6, 2005.  The competent evidence for this 
time period shows that the range of motion for the lumbar 
spine is as follows: forward flexion to 65 degrees, extension 
to 10 degrees, left lateral flexion to 30 degrees, right 
lateral flexion to 20 degrees, left lateral rotation to 30 
degrees, and right lateral rotation to 20 degrees.  See the 
January 2005 VA examination report.  There is no medical 
evidence of limitation of forward flexion to 60 degrees or 
less or combined range of motion of 120 degrees or less.  The 
veteran's combined range of motion for the lumbar spine for 
the time period in question is 175 degrees.  Upon VA 
examination in January 2005, the veteran reported having 
muscle spasm but there were no objective findings of muscle 
spasm.  Examination also revealed normal spine contour and 
gait.  Thus, the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 10 percent 
for the lumbar spine disability prior to December 6, 2005 
under Diagnostic Code 5242.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2008).  

The rating criteria are intended to take into account 
functional limitations, therefore, the provisions of 38 
C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher 
evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any 
event, additional functional limitation warranting a higher 
evaluation has not been shown.  The January 2005 VA 
examination report indicates that there was no evidence of 
pain, fatigue, weakness, or incoordination on repeat testing.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 10 percent rating is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

A rating in excess of 10 percent is not warranted for the 
lumbar spine disability under Diagnostic Code 5243.  The 
evidence does not establish that the service-connected lumbar 
spine disability causes incapacitating episodes having a 
total duration of at least two weeks during the past 12 
months.  The January 2005 VA examination report notes that 
the veteran reported being incapacitated for 12 days in the 
last 6 weeks and incapacitated for 45 days in the past year.  
However, there is no evidence of physician prescribed bed 
rest and treatment.  Thus, the Board finds that a disability 
evaluation in excess of 10 percent for the lumbar spine 
disability is not warranted under Diagnostic Code 5243 prior 
to December 6, 2005.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

In summary, the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 10 percent 
for the lumbar spine disability prior to December 6, 2005.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Regarding the claim for entitlement to a disability 
evaluation in excess of 20 percent from December 6, 2005, the 
Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 20 percent 
for this time period.  The competent evidence for this time 
period shows that the service-connected degenerative joint 
disease of the lumbosacral spine is principally manifested by 
forward flexion from 45 to 80 degrees; extension from 10 to 
30 degrees; left lateral flexion from 10 to 20 degrees; right 
lateral flexion to 20 degrees; left lateral rotation from 25 
to 30 degrees; and right lateral rotation from 25 to 30 
degrees.  See the VA examination reports dated in July 2007 
and May 2008 and the private treatment record dated December 
6, 2005, and the private treatment records dated in December 
2005 and January 2007.  There is evidence of mild muscle 
spasm and tenderness and pain to palpation.  There were no 
abnormalities of the gait upon VA examinations in July 2007 
and May 2008.  There are no objective findings of favorable 
ankylosis of the lumbar spine.  Thus, the preponderance of 
the evidence is against the assignment of a disability 
evaluation in excess of 20 percent for the lumbar spine 
disability from December 6, 2005 under Diagnostic Code 5242.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.

A rating in excess of 20 percent is not warranted for the 
lumbar spine disability under Diagnostic Code 5243.  The 
evidence does not establish that the service-connected lumbar 
spine disability causes incapacitating episodes having a 
total duration of at least four weeks during the past 12 
months.  The July 2007 VA examination report indicates that 
the veteran reported having incapacitating episodes three to 
four times a year and the episodes lasted one to four weeks.  
The May 2008 VA examination report indicates that the veteran 
reported that he has not missed any days at work due to the 
lumbar spine disability.  At the hearing before the Board in 
September 2008, the veteran stated that he had two 
incapacitating episodes in the past twelve months.  However, 
there is no evidence of physician prescribed bed rest and 
treatment.  The evidence of record shows that the veteran 
sought treatment for the back pain in December 2005 and 
January 2007.  The private treatment records show that the 
veteran was not taking any medications for the back pain.  
Bed rest was not prescribed.  In December 2005, an epidural 
steroid injection and home exercises were recommended.  In 
January 2007, an epidural steroid injection was recommended 
and when the veteran's pain improved without the injection, 
he was advised to continue with normal activities.  Thus, the 
Board finds that a disability evaluation in excess of 20 
percent for the lumbar spine disability is not warranted 
under Diagnostic Code 5243 from December 6, 2005.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

In summary, the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 20 percent 
for the lumbar spine disability from December 6, 2005.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Board notes that in accordance with Hart, separate 
ratings have been assigned where applicable in this case (10 
percent rating prior to December 6, 2005 and a 20 percent 
rating thereafter), and as demonstrated above, the assigned 
staged ratings are appropriate.  The Board also notes that a 
separate rating was assigned for separate neurological 
findings due to the disc disease of the lumbar spine in 
accordance with Note 1.  In a July 2008 rating decision, the 
RO granted service connection for left lower extremity 
radiculopathy and sciatica and assigned a 10 percent rating 
under Diagnostic Code 8520 from April 21, 2005.  The veteran 
was notified of this decision and he has not expressed 
disagreement with this decision.  

The Board has also considered whether there is any evidence 
which would support a Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  While the Board acknowledges the veteran's 
complaints of back pain and limited motion, there is no 
medical evidence or information showing that the veteran's 
service-connected lumbar spine disability has resulted in 
marked interference with employment or required any periods 
of recent hospitalization.  The Board notes that the May 2008 
VA examination report indicates that the veteran reported 
that he was able to perform his usual occupation, desk work, 
despite the lumbar spine disability.  He reported that he has 
not missed any days at work.  There is no evidence that the 
service-connected lumbar spine disability presents an unusual 
or exceptional disability picture.  The Board finds that the 
veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  The veteran's symptoms of painful motion 
and limited motion are normal manifestations of this disorder 
and such symptoms are contemplated under the rating schedule.  
The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  




Entitlement to a higher rating for COPD

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions to 38 C.F.R. § 4.96(d), Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845.  A review of the 
regulatory changes reveals that such changes which are 
pertinent to this claim are non-substantive in nature, and 
merely interpret already existing law.  The Board also notes 
that the veteran was notified of the regulatory changes in 
the July 2008 supplemental statement of the case and the 
claim was readjudicated with consideration of these 
regulatory changes.  

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 30 percent for 
the COPD prior to August 6, 2007.  PFT's in 2005 show that 
the FEV-1 was from 57 to 59 percent predicted and FEV-1/FVC 
was from 62 to 68 percent.  See the PFT's dated in January 
2005 and November 2005.  These results fall into the criteria 
for a 30 percent rating under Diagnostic Code 6604.  PFT's do 
not show an FEV-1 of 40- to 55-percent predicted or FEV-1/FVC 
of 40 to 55 percent.  PFT's dated in August 2007 and May 2008 
show that FEV-1 was 53 percent predicted, which falls within 
the 60 percent rating criteria for Diagnostic Code 6604.  
However, in a November 2007 addendum to the VA examination 
report, the VA physician stated that the FEV-1 finding was 
less accurate than the FEV-1/FVC, so the FEV-1/FVC findings 
should be used.  See 38 C.F.R. § 4.96(d)(5).  The PFT in 
November 2007 shows that the FEV-1/FVC was 62 percent.  See 
the November 2007 PFT.  These results fall into the criteria 
for a 30 percent rating under Diagnostic Code 6604.    

The evidence of record shows that upon PFT in November 2005, 
the DLCO (SB) was 54 percent predicted.  The evidence further 
shows that three out of the four PFT's in January 2005, 
August 2007, and May 2008, the DLCO (SB) was 85 percent 
predicted.  The Board finds that the preponderance of the 
evidence establishes that the DLCO (SB) is 85 percent 
predicted, which falls within the rating criteria for a 30 
percent rating under Diagnostic Code 6604.  The medical 
evidence of record further shows that the veteran was not on 
oxygen therapy.  See the VA examination reports dated in 
January 2005, August 2007, and May 2008.  Thus, the Board 
finds that a disability evaluation in excess of 30 percent 
for COPD is not warranted under Diagnostic Code 6604.  
38 C.F.R. § 4.97, Diagnostic Code 6604. 

In summary, all applicable rating criteria as well as the 
mandates of Hart have been considered.  However, the 
preponderance of the evidence is against the assignment of a 
disability evaluation in excess of 30 percent for COPD during 
the rating period on appeal, and the claim is denied.  
Therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra. 

The Board has also considered whether there is any evidence 
which would support a Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  There is no medical evidence or information 
showing that the veteran's service-connected COPD has 
resulted in marked interference with employment or required 
any periods of recent hospitalization.  There is evidence of 
one hospitalization for acute COPD in March 2006 during the 
entire appeal period.  The Board notes that the May 2008 VA 
examination report indicates that the veteran reported that 
he was able to perform his usual occupation, desk work.  He 
reported that he has not missed any days at work.  There is 
no evidence that the service-connected COPD presents an 
unusual or exceptional disability picture.  The Board finds 
that the veteran's symptoms are consistent with the criteria 
in the Rating Schedule.  The veteran's symptoms of air flow 
obstruction are normal manifestations of this disorder and 
such symptoms are contemplated under the rating schedule.  
The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the veteran in August 
2004, before the initial original adjudication of the claims.  
The letter notified the veteran of what information and 
evidence must be submitted to substantiate a claim for 
increased ratings, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in July 2007 and the 
claims were readjudicated in July 2008.  A June 2008 letter 
satisfied the notice requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Board concludes that the veteran 
has been afforded appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for increased ratings, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  Private 
records from the R.M. Spine clinic dated in 2005 and 2007, 
the A.M.C. dated from 2004 to 2006, and C.C.& P. Consults 
dated in 2006 were obtained and associated with the claims 
folder.  There is no identified relevant evidence that has 
not been accounted for.  The veteran underwent VA 
examinations in January 2005, July 2007, and May 2008 to 
obtain medical evidence as to the severity of the veteran's 
disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Prior to December 6, 2005, entitlement to a disability 
evaluation in excess of 10 percent for degenerative joint 
disease of the lumbar spine is not warranted, and the appeal 
is denied.  

From December 6, 2005, entitlement to a disability evaluation 
in excess of 20 percent for degenerative joint disease of the 
lumbar spine is not warranted, and the appeal is denied.  

Entitlement to a disability evaluation in excess of 30 
percent for COPD is not warranted, and the appeal is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


